 

aseil2OeerWARWcGsp mRecumentas Hiiledibeiee20 PRageilefl

2 ‘ge U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

 

: : | DEC 02.202) | December 2, 2020
BY ECE
The Honorable George B. Daniels f mm
United States District Judge SB

Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Cesar Arias et al., 20 Cr. 139 (GBD)

 

Dear Judge Daniels:

A conference in the above-captioned case is currently scheduled for December 3, 2020.
The Government is still in the process of producing electronic images of the devices seized from
the defendants. The parties are also in the process of discussing possible dispositions. As a result,
the parties respectfully request that the conference be adjourned to a date in early February 2021,
with the exception of February 4, 2021. The Government also requests, with the consent of the
defendants that time be excluded through the next-scheduled conference date under the Speedy
Trial Act. Such an exclusion would be in the interests of justice as, among other things, it would
allow the parties time to discuss possible dispositions of this case and for the defendants to review
discovery. See 18 U.S.C. § 3161(h)(7)(A).

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

by: ental Sepacrr
Daniel G. Nessim
Assistant United States Attorney
(212) 637-2486

 
